pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating prison disciplinary rules that prohibit inmates from making threats and engaging in demonstrations. The Attorney General has advised that, during the pendency of this proceeding, the determination at issue was administratively reversed and all references thereto have been expunged from petitioner’s institutional record. In view of this and given that petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Kalwasinski v Goord, 29 AD3d 1104, 1105 [2006]).
Mercure, J.P., Crew III, Peters, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.